      Case 1-18-01102-ess              Doc 26      Filed 02/08/19    Entered 02/08/19 16:41:12




UNITED STATES DISTRICT COURT                                        Hearing Date: March 12, 2019
EASTERN DISTRICT OF NEW YORK                                        Hearing Time: 9:30 am (EST)
---------------------------------------------------------------X
In re:

AAZIM GREEN aka AAZIM DEMETRIUS GREEN,                              Case No. 18-41652 (ess)
                                                                    Chapter 7
                           Debtor,
---------------------------------------------------------------X
AAZIM DEMETRIUS GREEN,

                          Plaintiff,                                Adv. Pro. No. 18-01102 (ess)

v.

AMERICAN FINANCIAL RESOURCES INC.,
COREY DUBNOFF, MORTGAGE ELECTRONIC
RESOURCES SYSTEMS, BILL BECKMANN,
WELLS FARGO BANK, N.A., TIMOTHY J.
SLOAN, JASON B. DESIDERIO, MICHAEL V.
MARGARELLA, AMBER A. JUREK,
ALEXANDRA R. HEANEY, REED SMITH, LLP,
VASILLIOS C. ANGELOS, ABRAHAM
ABOUTABOUL, AA PROPERTIES 501 LLC,
NICHOLAS J. MATTIA, ARNOLD W. DRUCKER,

                           Defendants.
---------------------------------------------------------------X

       NOTICE OF MOTION SEEKING TO DISMISS ADVERSARY COMPLAINT



             PLEASE TAKE NOTICE that Amber A. Jurek and Alexandra R. Heaney

(henceforth the “Defendants”) by and through its Counsel Gross Polowy, LLC, will move this

Court on March 12, 2019 at 9:30 AM or as soon thereafter as counsel can be heard, at the United

States Bankruptcy Court for the Eastern District of New York, 271-C Cadman Plaza East,

Brooklyn, New York, for the following relief:
      Case 1-18-01102-ess       Doc 26   Filed 02/08/19   Entered 02/08/19 16:41:12




       (1) Defendants seeks an Order pursuant to Federal Rule of Civil Procedure 12(b)(6)

          made applicable to this proceeding by Rule 7012 of the Federal Rules of Bankruptcy

          Procedure dismissing the Complaint.




Dated: February 8, 2019                   Gross Polowy, LLC
       Westbury, New York                 Attorneys for Amber A. Jurek and
                                          Alexandra R. Heaney

                                           /s/ Nicole M. Black
                                          By: Nicole M. Black, Esq.
                                          900 Merchants Concourse, Suite 412
                                          Westbury, New York 11590
                                          (716) 204-1756




TO:    Aazim Demetrius Green
       Plaintiff Pro Se
       212-06 99th Avenue
       Queens Village, NY 11429


       Robert J. Musso
       Chapter 7 Trustee
       26 Court Street, Suite 221
       Brooklyn, NY 11242
      Case 1-18-01102-ess              Doc 26      Filed 02/08/19   Entered 02/08/19 16:41:12




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:

AAZIM GREEN aka AAZIM DEMETRIUS GREEN,                                  Case No. 18-41652 (ess)
                                                                        Chapter 7
                           Debtor,
---------------------------------------------------------------X
AAZIM DEMETRIUS GREEN,

                          Plaintiff,                                    Adv. Pro. No. 18-01102 (ess)

v.

AMERICAN FINANCIAL RESOURCES INC.,
COREY DUBNOFF, MORTGAGE ELECTRONIC
RESOURCES SYSTEMS, BILL BECKMANN,
WELLS FARGO BANK, N.A., TIMOTHY J.
SLOAN, JASON B. DESIDERIO, MICHAEL V.
MARGARELLA, AMBER A. JUREK,
ALEXANDRA R. HEANEY, REED SMITH, LLP,
VASILLIOS C. ANGELOS, ABRAHAM
ABOUTABOUL, AA PROPERTIES 501 LLC,
NICHOLAS J. MATTIA, ARNOLD W. DRUCKER,

                           Defendants.
---------------------------------------------------------------X

                AFFFIRMATION WITH CITATION TO LEGAL
         AUTHORITY IN SUPPORT OF MOTION TO DISMISS COMPLAINT

        Nicole M. Black, Esq. an attorney admitted to practice in this district hereby affirms

and sets forth as follows:

        1.       Your Affirmant is associated with the law firm of Gross Polowy, LLC counsel

for Amber A. Jurek and Alexandra R. Heaney (the “Defendants” herein). Defendants hereby

submit the instant affirmation in support of its motion to dismiss (the “Motion”) the Complaint in

the above-captioned Adversary Proceeding filed by Aazim Demetrius Green (the “Plaintiff”

herein). The instant Motion is being made pursuant to Federal Rule of Civil Procedure 12(b)(6)
           Case 1-18-01102-ess         Doc 26    Filed 02/08/19       Entered 02/08/19 16:41:12




     made applicable to this proceeding by Rule 7012 of the Federal Rules of Bankruptcy Procedure.

     In support of the Motion, Defendants respectfully set forth as follows:




                                        PROCEDURAL HISTORY

I.      The Foreclosure Action

            2.      On or about April 12, 2013, Wells Fargo Bank, N.A. (“Wells Fargo”) commenced

     a foreclosure action in the Supreme Court of the State of new York held in and for the County of

     Queens under Index No. 7127/2013 (the “Foreclosure Action”). The Foreclosure Action sought

     to foreclose a mortgage held by Wells Fargo against the property located at 212-06 99th Avenue,

     Queens Village, New York (the “Subject Property”). Gross Polowy, LLC was retained by Wells

     Fargo to represent it in said action.

            3.      On or about August 5, 2013, Plaintiff appeared in the Foreclosure Action,

     represented the same counsel who now represents Plaintiff in the instant Chapter 7 proceeding

     and filed an answer to the complaint in said Foreclosure Action. Wells Fargo, through counsel,

     applied for an Order of Reference, which was granted by the Queens County Supreme Court on

     October 1, 2014. Subsequently, Wells Fargo moved for a Judgment of Foreclosure and Sale,

     which was granted on September 22, 2017. Pursuant to said Judgment of Foreclosure and Sale,

     the Subject Property was sold at auction on October 13, 2017, which terminated Plaintiff’s right

     of redemption pursuant to New York Real Property Actions and Proceedings Law §1352 and

     Plaintiff’s ownership interest in the Subject Property. Since the foreclosure sale, Plaintiff has

     only maintained a possessory interest in the Subject Property.
         Case 1-18-01102-ess         Doc 26    Filed 02/08/19     Entered 02/08/19 16:41:12




 II.   Plaintiff’s Post-Sale Motions and Bankruptcy Filing

           4.      Still, on or about February 23, 2018, nearly six months after the foreclosure sale

    of the Subject Property, Plaintiff filed a motion seeking to vacate the foreclosure sale. Shortly

    after filing said motion, on March 26, 2018, Plaintiff filed a Voluntary Petition under Chapter 7

    of the Bankruptcy Code. On April 16, 2018, the Honorable Salvatore J. Modica, J.S.C., denied

    Plaintiff’s February 2018 motion to vacate the foreclosure sale.

           5.      Plaintiff then filed yet another motion requesting the removal of the Foreclosure

    Action to federal court on or about June 7, 2018, which was opposed by Wells Fargo, through its

    counsel at Gross Polowy, LLC, Amber A. Jurek, Esq., on September 13, 2018. Said motion was

    denied on November 9, 2018 by the Honorable Salvatore J. Modica, J.S.C.



III.   Adversary Proceeding

           6.      Plaintiff, appearing pro se, filed a complaint commencing this Adversary

    Proceeding on or about September 11, 2018 (Docket No. 1). Subsequently, Plaintiff amended his

    complaint on or about October 22, 2018 (Docket No. 6) to which Defendant’s Jurek and Heaney

    responded by filing and serving an answer on or about November 21, 2018 (Docket No. 12).

    Plaintiff has now amended his complaint again (Docket No. 17) and as a result, Defendants Jurek

    and Heaney are filing the instant pre-answer motion to dismiss pursuant to Rule 12(b)(6).




                                  PRELIMINARY STATEMENT

           7.      Plaintiff’s within Adversary Proceeding against Defendant is entirely devoid of

    merit and fails to state any claim upon which relief can be granted against Defendants Jurek

    and Heaney. The nonsensical pleading fails to identify any true causes of action and fails to
      Case 1-18-01102-ess        Doc 26      Filed 02/08/19     Entered 02/08/19 16:41:12




identify Defendants Heaney and Jurek as parties in any way other than listing each of them in

the caption. Instead it is a rambling diatribe of seemingly unrelated references without any

citation to any factual or legal basis that would entitle Plaintiff to relief. As Plaintiff’s

pleading fails to state a cause of action upon which relief can granted, it is respectfully

requested that Defendants’ Motion to Dismiss be granted with prejudice.




                                          ARGUMENT

I.     Standard of Review of a Motion to Dismiss.

       8.      Rule 12 of the Federal Rules of Civil Procedure, made applicable to this

proceeding pursuant to Rule 7012 of the Federal Rules of Bankruptcy Procedure, provide that a

party may file a motion to dismiss a claim for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12 (b)(6), 8(a); see also Bankr. R. 7012. Here, Plaintiff’s Amended

Complaint (Docket No. 17), which is annexed hereto as Exhibit A, is wholly devoid of any

factual or legal basis which would entitle Plaintiff to relief against Defendants Jurek and Heaney.

This Court need not expend any judicial resources to glean some sort of cause of action from the

Complaint. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006) (“If a dispute is not a

proper case or controversy, the courts have no business deciding it, or expounding the law in the

course of doing so.”).



II.    The Complaint Fails to State a Claim Upon Which Relief May Be Granted.

       9.      The purpose of Rule 12(b)(6) “‘is to test, in a streamlined fashion, the formal

sufficiency of the plaintiff’s statement of a claim for relief without resolving a contest regarding

its substantive merits.’” Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (quoting Global
      Case 1-18-01102-ess           Doc 26   Filed 02/08/19     Entered 02/08/19 16:41:12




Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006)). To survive a

motion to dismiss, a complaint must allege “enough facts to state a claim to relief that is plausible

on its face.” Bell Atlantic v. Twombly, 550 U.S. 544,570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). This standard “is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.

       10.     Although all factual allegations contained in the complaint are assumed to be true,

this tenant is “inapplicable to legal conclusions” and “threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. “Conclusory

allegations or legal conclusions masquerading as factual conclusion swill not suffice to prevent a

motion to dismiss.” Yeiser v. GMAC Mortg., 535 F. Supp. 2d 413, 420 (SDNY 2008). Therefore,

only complaints that state a plausible claim for relief can survive a Rule 12(b)(6) motion to

dismiss and it is submitted that determining whether a complaint does so is “a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.”

Ashcroft v. Iqbal, supra. at 679.

       11.     When the Amended Complaint herein is stripped of its legal conclusions, as is

required by Iqbal, it is apparent that Plaintiff has offered absolutely no factual content that would

allow a reasonable fact-finder to conclude that Defendants are liable for any the claims alleged in

the Complaint. In fact, Plaintiff literally fails to state any claim against Defendants Jurek and

Heaney at all, as the only mention of either of these defendants is contained in the caption of the

Amended Complaint. As it is well-established that an amended complaint supersedes those

complaints which came before, and gives those previous complaints no legal effect (Dluhos v.
      Case 1-18-01102-ess         Doc 26     Filed 02/08/19     Entered 02/08/19 16:41:12




Floating & Abandoned Vessel, Known as N.Y., 162 F.3d 63, 68 (2d Cir. 1998); Shields v.

Citytrust Bancorp., Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)), it is respectfully submitted that the

instant Adversary Proceeding must be dismissed as against Defendants Jurek and Heaney as

Plaintiff does not allege a cause of action against either of them.




               WHEREFORE, for the reasons set forth Defendants respectfully request that the

instant Adversary Proceeding be dismissed as to Amber A. Jurek and Alexandra R. Heaney

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure all made applicable to this

proceeding by Rule 7012 of the Federal Rules of Bankruptcy Procedure.




Dated: February 8, 2019                        Gross Polowy, LLC
       Westbury, New York                      Attorneys for Amber A. Jurek and
                                               Alexandra R. Heaney

                                                /s/ Nicole M. Black
                                               By: Nicole M. Black, Esq.
                                               900 Merchants Concourse, Suite 412
                                               Westbury, New York 11590
                                               (716) 204-1756
Case 1-18-01102-ess   Doc 26   Filed 02/08/19   Entered 02/08/19 16:41:12




                         Exhibit A
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
0123ÿ51-18-01102-ess
Case   6576855896322ÿÿÿÿ
ÿ526ÿÿÿÿ
                        Doc           3ÿ802/08/19
                                    Filed   585ÿÿÿÿ33ÿ802/08/19
                                                       Entered   5555ÿ516:41:12
                                                                           5
